UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1827


In Re:   PRESTON LEVONNE BUIE,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:08-cr-00347-WO-1)


Submitted:   October 3, 2014                  Decided:   October 9, 2014


Before NIEMEYER and     GREGORY,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Preston Levonne Buie, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Preston Levonne Buie petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2012) motion to vacate.            He seeks an order from

this court directing the district court to act on the motion and

to release him on bond pending the motion’s resolution.                    Our

review of the district court’s docket reveals that the district

court issued an order denying relief on the § 2255 motion on

September 16, 2014.       Accordingly, because the district court has

recently decided Buie’s case, we deny the mandamus petition as

moot.   We grant leave to proceed in forma pauperis.              We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                           PETITION DENIED




                                       2